Citation Nr: 1716640	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-36 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board observes that the Veteran's claim for a psychiatric disability, previously claimed as a nervous condition, a mental disability, a personality disorder, and schizophrenia has previously been denied.   The last final denial of a claim for a psychiatric disability was in August 2005.  New and material evidence has been received to reopen the previously finally denied claim for entitlement to service connection for a psychiatric disability.  Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007).

In September 2015, the Board requested the opinion of a VHA expert, which was received at the Board in May 2017 and that supports the appeal.  As such, the Board will proceed to adjudicate the Veteran's claim.


FINDING OF FACT

The Veteran's schizophrenia had onset during service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

The Veteran has a current diagnosis of schizophrenia.  He exhibited symptoms in service suggestive of psychiatric disability, which were attributed to "inadequate personality."  In September 2015, the Board requested a medical opinion regarding the nature and etiology of the Veteran's psychiatric disability.  A May 2017 VHA expert's opinion reflects that the Veteran's symptoms during service of bizarre behavior, speech of a "hesitant and scanning fashion," seeming to "cerebrate slowly" and having a blunted affect were all symptoms typical of acute psychosis.  The medical provider noted that the Veteran had some pre-service symptoms of hyperactivity and brain dysfunction, but no history of psychosis prior to service.  The VHA psychiatrist opined that the Veteran's psychiatric disability, diagnosed as schizophrenia, had onset during active duty.   The opinion is supported by significant rationale.  As the evidence of record reflects that the Veteran's currently diagnosed schizophrenia had onset is service, service connection is warranted. 


ORDER

Service connection for schizophrenia is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


